     Case 6:19-cv-06145-RTD Document 10                 Filed 05/20/20 Page 1 of 1 PageID #: 9



                           IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                    HOT SPRINGS DIVISION

RONNIE LEE MOORE                                                                             PLAINTIFF

v.                                       Civil No. 6:19-CV-06135

CJ SAVAGE (Investigator, Group 6 Drug
Task Force Narcotics Team), NEVADA
COUNTY, AR (Malvern Group 6 Narcotics
Team), ROY BETHAM (Lt., Group 6)                                                          DEFENDANTS

                                                 ORDER


         Before the Court is the Report and Recommendation filed February 24, 2020, by the Honorable

Mark E. Ford, United States Magistrate Judge for the Western District of Arkansas. (ECF No. 8.) Judge

Ford notes Plaintiff failed to file to comply with Court orders and failed to inform the Court of his new

address and has not otherwise communicated with the Court. Judge Ford recommends the case be

dismissed without prejudice for failure to comply with the Court’s Local Rules and Orders and failure to

prosecute this case.

         No party has filed objections to the Report and Recommendation, and the time to object has passed.

See 28 U.S.C. § 636(b)(1). On March 5, 2020, Plaintiff’s mail was returned to the Clerk of Court as

undeliverable, marked “unable to forward.” (ECF No. 9.)

         Upon review, the Court adopts the Report and Recommendation in toto. Accordingly, Plaintiff’s

complaint should be and hereby is DISMISSED WITHOUT PREJUDICE.

           IT IS SO ORDERED, this 20th day of May 2020.




                                                 /s/Robert T. Dawson
                                                 ROBERT T. DAWSON
                                                 SENIOR U.S. DISTRICT JUDGE
